Title: III. To the Inhabitants of the Colony of Massachusetts-Bay, 6 February 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       My Friends,
       
        6 February 1775
       
      
      The history of the Tories, begun in my last, will be interrupted for some time: but it shall be reassumed, and minutely related, in some future papers. Massachusettensis, who shall now be pursued, in his own serpentine path, in his first paper, complains, that the press is not free, that a party has gained the ascendency so far as to become the licencers of it; by playing off the resentment of the populace, against printers and authors: That the press is become an engine of oppression and licentiousness, much devoted to the partisans of liberty, who have been indulged in publishing what they pleased, fas vel nefas, while little has been published on the part of the government.
      The art of this writer which appears in all his productions, is very conspicuous in this. It is intended to excite a resentment against the friends of liberty, for tyrannically depriving their antagonists, of so important a branch of freedom, and a compassion towards the Tories, in the breasts of the people in the other colonies and in Great-Britain, by insinuating that they have not had equal terms. But nothing can be more injurious, nothing farther from the truth. Let us take a retrospective view of the period, since the last peace, and see, whether, they have not uniformly had the press at their service, without the least molestation to authors or printers. Indeed, I believe that the Massachusetts-Spy, if not the Boston Gazette have been open to them as well as to others. The Evening-Post, Massachusetts Gazette and Boston Chronicle, have certainly been always as free for their use as the air. Let us dismiss prejudice and passion, and examine impartially, whether the Tories have not been chargeable with at least as many libels, as much licentiousness of the press, as the Whigs? Dr. Mayhew was a Whig of the first magnitude, a clergyman equalled by a very few of any denomination in piety, virtue, genius or learning, whose works will maintain his character, as long as New-England shall be free, integrity esteemed, or wit, spirit, humour, or reason and knowledge admired. How was he treated from the press? Did not the Reverend Tories who were pleased to write against him, the Missionaries of Defamation as well as Bigotry and passive obedience, in their pamphlets, and news papers, bespatter him all over with their filth? With equal falshood and malice charge him with every thing evil? Mr. Otis, was in civil life: and a senator, whose parts, literature, eloquence and integrity, proved him a character in the world, equal to any of the time in which he flourished, of any party in the province. Now be pleased to recollect the Evening-Post. For a long course of years, that gentleman, his friends and connections, of whom the world has and grateful posterity will have a better opinion than Massachusettensis will acknowledge, were pelted with the most infernally malicious, false, and atrocious Libels, that ever issued from any press in Boston. I will mention no other names, lest I give too much offence to the modesty of some, and the envy and rancour of others.
      There never was before, in any part of the world, a whole town insulted to their faces, as Boston was, by the Boston Chronicle. Yet the printer was not molested for printing, it was his mad attack upon other printers with his clubs, and upon other gentlemen with his pistols, that was the cause of his flight, or rather the pretence. The truth was, he became too polite to attend his business, his shop was neglected, procreations were coming for more than 2000 sterling, which he had no inclination to pay.
      Printers may have been less eager after the productions of the tories than of the whigs, and the reason has been because the latter have been more consonant to the general taste and sense, and consequently more in demand. Notwithstanding this, the former have ever found one press at least devoted to their service, and have used it as licentiously as they could wish. Whether the revenue chest has kept it alive and made it profitable against the general sense, or not, I wot not. Thus much is certain that 200, 3, 4, 5, 600, 800, 1500, sterling a year, has been the constant reward of every scribbler, who has taken up the pen on the side of the ministry, with any reputation, and commissions have been given here for the most wretched productions of dulness itself. Whereas the writers on the side of liberty, have been rewarded only with the consciousness of endeavoring to do good, with the approbation of the virtuous and the malice of men in power.
      But this is not the first time, that writers have taken advantage of the times. Massachusettensis knows the critical situation of this province. The danger it is in, without government or law—The army in Boston—The people irritated and exasperated, in such a manner as was never before borne by any people under heaven. Much depends upon their patience at this critical time, and such an example of patience and order, this people have exhibited in a state of nature, under such cruel insults, distresses and provocations, as the history of man­kind cannot parallel. In this state of things, protected by an army, the whole junto are now pouring forth the whole torrents of their billingsgate, propagating thousands of the most palpable falshoods, when they knew that the writers on the other side have been restrain’d by their prudence and caution from engaging in a controversy that must excite heats, lest it should have unhappy and tragical consequences.
      There is nothing in this world so excellent that it may not be abused. The abuses of the press are notorious. It is much to be desired that writers on all sides would be more careful of truth and decency: but upon the most impartial estimate, the tories will be found to have been the least so, of any party among us.
      The honest Veteran, who ought not to be forgotten, in this place, says, “if an inhabitant of Bern or Amsterdam, could read the newspapers, &c. he would be at a loss how to reconcile oppression with such unbounded licence of the press: and would laugh at the charge, as something much more than a paradox, as a palpable contradiction.” But with all his taste, and manly spirit, the Veteran is little of a statesman. His ideas of liberty are quite inadequate—his notions of government very superficial. Licence of the press is no proof of liberty. When a people is corrupted, the press may be made an engine to compleat their ruin: and it is now notorious, that the ministry, are daily employing it to encrease and establish corruption, and to pluck up virtue by the roots. Liberty can no more exist without virtue and independence, than the body can live and move without a soul. When these are gone, and the popular branch of the constitution is become dependent on the minister, as it is in England, or cut off, as it is in America, all other forms of the constitution may remain; but if you look for liberty, you will grope in vain, and the freedom of the press, instead of promoting the cause of liberty, will but hasten its destruction, as the best cordials, taken by patients, in some distempers, become the most rancid and corrosive poisons.
      This language of the Veteran, however, is like the style of the minister and his scribblers in England, boasting of the unbounded freedom of the press, and assuring the people that all is safe, while that continues: and thus the people are to be cheated with libels in exchange for their liberties.
      A stronger proof cannot be wish’d, of the scandalous license of the tory presses, than the swarms of pamphlets and speculations, in New-York and Boston, since last October. “Madness, folly, delusion, delirium, infatuation, frenzy, high treason and rebellion,” are charged in every page, upon three millions of as good and loyal, as sensible and virtuous people, as any in the empire: nay upon that congress, which was as full and free a representative, as ever was constituted by any people, chosen universally without solicitation, or the least tincture of corruption: that congress which consisted of governors, counsellors, some of them by mandamus too, judges of supreme courts, speakers of assemblies, planters and merchants of the first fortune and character, and lawyers of the highest class, many of them educated at the temple, call’d to the bar in England, and of abilities and integrity equal to any there.
      Massachusettensis, conscious that the people of this continent have the utmost abhorrence of treason and rebellion, labours to avail himself of the magic in these words. But his artifice is vain. The people are not to be intimidated by hard words, from a necessary defence of their liberties. Their attachment to their constitution so dearly purchased by their own and their ancestors blood and treasure, their aversion to the late innovations, their horror of arbitrary power and the Romish religion, are much deeper rooted than their dread of rude sounds and unmannerly language. They dont want the advice of an honest lawyer, if such an one could be found, nor will they be deceived by a dishonest one. They know what offence it is, to assemble, armed and, forceably obstruct the course of justice. They have been many years considering and enquiring, they have been instructed by Massachusettensis and his friends, in the nature of treason, and the consequences of their own principles and actions. They know upon what hinge the whole dispute turns. That the fundamentals of the government over them, are disputed, that the minister pretends and had the influence to obtain the voice of the last parliament in his favour, that parliament is the only supream, sovereign, absolute and uncontroulable legislative over all the colonies, that therefore the minister and all his advocates will call resistance, to acts of parliament, by the names of treason and rebellion. But at the same time they know, that in their own opinions, and in the opinions of all the colonies, parliament has no authority over them, excepting to regulate their trade, and this not by any principle of common law, but merely by the consent of the colonies, founded on the obvious necessity of a case, which was never in contemplation of that law, nor provided for by it, that therefore they have as good a right to charge that minister, Massachusettensis and the whole army to which he has fled for protection, with treason and rebellion. For if the parliament has not a legal authority to overturn their constitution, and subject them to such acts as are lately passed, every man, who accepts of any commission and takes any steps to carry those acts into execution, is guilty of overt acts of treason and rebellion against his majesty, his royal crown and dignity, as much as if he should take arms against his troops, or attempt his sacred life. They know that the resistance against the stamp act, which was made through all America, was in the opinion of Massachusettensis, and George Grenville, high treason, and that Brigadier Ruggles, and good Mr. Ogden, pretended at the congress at New-York, to be of the same mind, and have been held in utter contempt and derision by the whole continent, for the same reason, ever since; because in their own opinion, that resistance was a noble stand against tyranny, and the only opposition to it, which could have been effectual. That if the American resistance to the act for destroying your charter, and to the Resolves for arresting persons here and sending them to England for tryal, is treason, the lords and commons, and the whole nation, were traitors at the revolution.
      They know that all America is united in sentiment, and in the plan of opposition to the claims of administration and parliament. The junto in Boston, with their little flocks of adherents in the country, are not worth taking into the account; and the army and navy, tho’ these are divided among themselves, are no part of America; in order to judge of this union, they begin at the commencement of the dispute, and run thro’ the whole course of it. At the time of the Stamp Act, every colony expressed its sentiments by resolves of their assemblies, and every one agreed that parliament had no right to tax the colonies. The house of representatives of the Massachusetts-Bay, then consisted of many persons, who have since figured as friends to government; yet every member of that house concurred most chearfully in the resolves then passed. The congress which met that year at New-York, expressed the same opinion in their resolves. After the paint, paper and tea act was passed, the several assemblies expressed the same sentiments, and when your colony wrote the famous circular letter, notwithstanding all the mandates and threats, and cajolings of the minister and the several governors, and all the crown officers through the continent, the assemblies with one voice ecchoed their entire approbation of that letter, and their applause to your colony for sending it. In the year 1768, when a non importation was suggested and planned by a few gentlemen at a private clubb, in one of our large towns, as soon as it was proposed to the public, did it not spread thro’ the whole continent? Was it not regarded, like the laws of the Medes and Persians, in almost all the colonies. When the paint and paper act was repealed, the southern colonies agreed to depart from the association in all things but the dutied articles, but they have kept strictly to their agreement against importing them, so that no tea worth the mentioning, has been imported into any of them from Great-Britain to this day. In the year 1770, when a number of persons were slaughtered in King-Street, such was the brotherly sympathy of all the colonies, such their resentment against an hostile administration; that the innocent blood then spilt, has never been forgotten, nor the murderous minister and governors, who brought the troops here, forgiven, by any part of the continent, and never will be. When a certain masterly statesman, invented a committee of correspondence in Boston, which has provoked so much of the spleen of Massachusettensis, of which much more hereafter; did not every colony, nay every county, city, hundred and town upon the whole continent, adopt the measure. I had almost said, as if it had been a revelation from above, as the happiest means of cementing the union and acting in concert? What proofs of union have been given since the last March! Look over the resolves of the several colonies, and you will see that one understanding governs, one heart animates the whole body. Assemblies, conventions, congresses, towns, cities, and private clubs and circles, have been actuated by one great, wise, active and noble spirit, one masterly soul, animating one vigorous body.
      The congress at Philadelphia, have expressed the same sentiments with the people of New-England, approved of the opposition to the late innovations, unanimously advised us to persevere in it, and assured us that if force is attempted to carry these measures against us, all America ought to support us. Maryland and the Lower Counties on Deleware, have already, to shew to all the world their approbation of the measures of New-England, and their determination to join in them, with a generosity, a wisdom and magnanimity, which ought to make the Tories consider, taken the power of the militia into the hands of the people, without the governor, or minister, and established it, by their own authority, for the defence of the Massachusetts, as well as of themselves. Other colonies are only waiting to see if the necessity of it will become more obvious. Virginia, and the Carolinas, are preparing for military defence, and have been for some time. When we consider the variety of climates, soils, religions, civil governments, commercial interests, &c. which were represented at the congress, and the various occupations, educations, and characters of the gentlemen who composed it, the harmony and unanimity which prevailed in it, can scarcely be parallelled in any assembly that ever met. When we consider, that at the revolution, such mighty questions, as whether the Throne was vacant or not, and whether the Prince of Orange should be king or not, were determined in the Convention Parliament by small majorities of two or three, and four or five only; the great majorities, the almost unanimity with which all great questions have been decided in your house of representatives, and other assemblies, and especially in the Continental Congress, cannot be considered in any other light than as the happiest omens indeed, as providential dispensations in our favour, as well as the clearest demonstrations of the cordial, firm, radical and indissoluble union of the colonies.
      The grand aphorism of the policy of the whigs has been to unite the people of America, and divide those of Great-Britain. The reverse of this has been the maxim of the tories, viz. to unite the people of Great-Britain, and divide those of America. All the movements, marches and countermarches of both parties, on both sides of the Atlantic, may be reduced to one or the other of these rules. I have shewn, in opposition to Massachusettensis, that the people of America are united more perfectly than the most sanguine whig could ever have hoped, or than the most timid tory could have fear’d. Let us now examine whether the people of Great-Britain are equally united against us. For if the contending countries were equally united, the prospect of success in the quarrel would depend upon the comparative wisdom, firmness, strength and other advantages of each. And if such a comparison was made, it would not appear to a demonstration that Great Britain could so easily subdue and conquer. It is not so easy a thing for the most powerful state to conquer a country a thousand leagues off. How many year’s time, how many millions of money, did it take, with five and thirty-thousand men, to conquer the poor province of Canada? And after all the battles and victories, it never would have submitted without a capitulation, which secured to them their religion and properties.
      But we know that the people of Great-Britain are not united against us. We distinguish between the Ministry, the House of Commons, the Officers of the Army, Navy, Excise, Customs, &c. who are dependent on the Ministry, and tempted, if not obliged, to eccho their voices; and the body of the people. We are assured by thousands of letters from persons of good intelligence, by the general strain of publications in public papers, pamphlets, and magazines, and by some larger works written for posterity, that the body of the people are friends to America, and wish us success in our struggles against the claims of parliament and administration. We know that millions in England and Scotland, will think it unrighteous, impolitic and ruinous, to make war upon us, and a minister, tho’ he may have a marble heart, will proceed with a diffident, desponding spirit. We know that London and Bristol, the two greatest commercial cities in the empire, have declared themselves in the most decisive manner, in favour of our cause. So explicitly that the former has bound her members under their hands to assist us, and the latter has chosen two known friends of America, one attached to us by principle, birth, and the most ardent affection, the other an able advocate for us on several great occasions. We know that many of the most virtuous and independent of the nobility and gentry are for us, and among them the best Bishop that adorns the bench, as great a Judge as the nation can boast, and the greatest statesman it ever saw. We know that the nation is loaded with debts and taxes by the folly and iniquity of its ministers, and that without the trade of America, it can neither long support its fleet and army, nor pay the interest of its debt.
      But we are told that the nation is now united against us, that they hold, they have a right to tax us and legislate for us as firmly as we deny it. That we are a part of the British Empire, that every state must have an uncontroulable power co-extensive with the empire, that there is little probability of serving ourselves by ingenious distinctions between external and internal taxes. If we are not a part of the state, and subject to the supreme authority of parliament, Great-Britain will make us so; that if this opportunity of reclaiming the colonies is lost, they will be dismembered from the empire; and although they may continue their allegiance to the King, they will own none to the imperial crown.
      To all this I answer, That the nation is not so united—that they do not so universally hold they have such a right, and my reasons I have given before. That the terms “British Empire” are not the language of the common law, but the language of news papers and political pamphlets. That the dominions of the king of Great-Britain has no uncontroulable power co-extensive with them. I would ask by what law the parliament has authority over America? By the law of GOD in the Old and New Testament, it has none. By the law of nature and nations, it has none. By the common law of England it has none. For the common law, and the authority of parliament founded on it, never extended beyond the four seas. By statute law it has none, for no statute was made before the settlement of the colonies for this purpose; and the declaratory act made in 1766, was made without our consent, by a parliament which had no authority beyond the four seas. What religious, moral or political obligation then are we under, to submit to parliament as a supreme legislative? None at all. When it is said, that if we are not subject to the supreme authority of parliament, Great-Britain will make us so, all other laws and obligations are given up, and recourse is had to the ratio ultima of Lewis the XIVth, and the suprema lex of the king of Sardinia, to the law of brickbats and cannon balls, which can be answer’d only by brickbats and balls.
      This language “the imperial crown of Great-Britain”, is not the stile of the common law but of court sycophants. It was introduced in allusion to the Roman empire, and intended to insinuate, that the prerogative of the imperial crown of England, was like that of the Roman emperor, after the maxim was established, quod principi placuit legis habet vigorem, and so far from including the two houses of parliament in the idea of this imperial crown, it was intended to insinuate that the crown was absolute, and had no need of lords or commons to make or dispense with laws. Yet even these court sycophants when driven to an explanation, never dared to put any other sense upon the words imperial crown, than this, that the crown of England was independent of France, Spain, and all other kings and states in the world.
      When he says that the king’s dominions must have an uncontroulable power, co-extensive with them, I ask whether they have such a power or not? and utterly deny that they have by any law but that of Lewis the fourteenth, and the king of Sardinia. If they have not, and it is necessary that they should have, it then follows that there is a defect in what he calls the British empire—and how shall this defect be supplied? It cannot be supplied consistently with reason, justice, policy, morality, or humanity, without the consent of the colonies, and some new plan of connection. But if Great-Britain will set all these at defiance, and resort to the ratio ultima, all Europe will pronounce her a tyrant, and America never will submit to her, be the danger of disobedience as great as it will.
      But there is no need of any other power than that of regulating trade, and this the colonies ever have been and will be ready and willing to concede to her. But she will never obtain from America any further concession while she exists.
      We are then asked, “for what she protected and defended the colonies against the martime power of Europe from their first settlement to this day?” I answer for her own interest, because all the profits of our trade centered in her lap. But it ought to be remem­bered, that her name, not her purse, nor her fleets and armies, ever protected us, untill the last war, and then the minister who conducted that war, informs us, that the annual millions from America enabled her to do it.
      We are then asked for what she purchased New-York of the Dutch? I answer she never did. The Dutch never owned it, were never more than trespassers and intruders there, and were finally expelled by conquest. It was ceded it is true by the treaty of Breda, and it is said in some authors, that some other territory in India was ceded to the Dutch in lieu of it. But this was the transaction of the king, not of parliament, and therefore makes nothing to the argument. But admitting for argument sake, (since the cautious Massachusettensis will urge us into the discussion of such questions) what is not a supposeable case, that the nation should be so sunk in sloth, luxury and corruption, as to suffer their minister to persevere in his mad blunders and send fire and sword against us, how shall we defend ourselves? The colonies south of Pennsylvania have no men to spare we are told. But we know better—we know that all those colonies have a back country which is inhabited by an hardy, robust people, many of whom are emigrants from New-England, and habituated like multitudes of New-Englandmen, to carry their fuzees or rifles upon one shoulder to defend themselves against the Indians, while they carry’d their axes, scythes and hoes upon the other to till the ground. Did not those colonies furnish men the last war excepting Maryland. Did not Virginia furnish men, one regiment particularly equal to any regular regiment in the service. Does the soft Massachusettensis imagine that in the unnatural horrid war, he is now supposing their exertions would be less. If he does he is very ill informed of their principles, their present sentiments and temper. But “have you arms and ammunition?” I answer we have; but if we had not, we could make a sufficient quantity of both. What should hinder? We have many manufacturers of fire-arms now, whose arms are as good as any in the world. Powder has been made here, and may be again, and so may salt-petre. What should hinder? We have all the materials in great abundance, and the process is very simple. But if we neither had them nor could make them, we could import them. But “the British navy.” Ay there’s the rub. But let us consider, since the prudent Massachusettensis will have these questions debated. How many ships are taken to blockade Boston harbour? How many ships can Britain spare to carry on this humane and political war, the object of which is a pepper corn? Let her send all the ships she has round her island. What if her illnatur’d neighbours, France and Spain should strike a blow in their absence? In order to judge what they could all do when they arrived here we should consider what they are all able to do round the island of Great-Britain. We know that the utmost vigilance and exertions of them added to all the terms of sanguinary laws, are not sufficient to prevent continual smuggling, into their own island. Are there not 50 bays, harbours, creeks and inlets upon the whole coast of North-America, where there is one round the island of Great-Britain. Is it to be supposed then, that the whole British navy could prevent the importation of arms and ammunition into America, if she should have occasion for them to defend herself against the hellish warfare, that is here supposed.
      But what will you do for discipline and subordination? I answer we will have them in as great perfection as the regular troops. If the provincials were not brought in the last war to a proper discipline, what was the reason? Because regular generals would not let them fight, which they ardently wished, but employed them in cutting roads. If they had been allowed to fight they would have brought the war to a conclusion too soon. The provincials did submit to martial law, and to the mutiny and desertion act, the last war, and such an act may be made here by a legislature which they will obey with much more alacrity than an act of parliament.
      The new fangled militia, as the specious Massachusettensis calls it, is such a militia as he never saw. They are commanded through the province, not by men who procured their commissions from a governor as a reward for making themselves pimps to his tools, and by discovering a hatred of the people but by gentlemen whose estates, abilities and benevolence have rendered them the delight of the soldiers, and there is an esteem and respect for them visible through the province, which has not been used in the militia. Nor is there that unsteadiness that is charged upon them. In some places, where companies have been split into two or three, it has only served by exciting an emulation between the companies to encrease the martial spirit and skill.
      The plausible Massachusettensis may write as he will, but in a land war, this continent might defend itself against all the world. We have men enough, and those men have as good natural understandings and as much natural courage as any other men. If they were wholly ignorant now, they might learn the art of war. But at sea we are defenceless. A navy might burn our sea port towns. What then? If the insinuating Massachusettensis, has ever read any speculations concerning an Agrarian law, and I know he has, he will be satisfied that 350 thousand landholders, will not give up their rights and the constitution by which they hold them, to save fifty thousand inhabitants of maritime towns. Will the minister be nearer his mark after he has burnt a beautiful town and murdered 30,000 innocent people? So far from it, that one such event, would occasion the loss of all the colonies to Great Britain forever. It is not so clear that our trade, fishery and navigation, could be taken from us. Some persons, who understand this subject better than Massachusettensis, with all his sprightly imaginations, are of a different opinion. They think that our trade would be increased. But I will not enlarge upon this subject, because I wish the trade of this continent, may be confined to Great Britain, at least as much of it, as it can do her any good to restrain.
      The Canadians and Savages are brought in to thicken the horrors of a picture with which the lively fancy of this writer has terrified him. But although we are sensible that the Quebec act has laid a foundation for a fabrick, which if not seasonably demolished, may be formidable, if not ruinous to the colonies, in future times, yet we know that these times are yet at a distance, at present we hold the power of the Canadians as nothing. But we know their dispositions are not unfriendly to us. The savages will be more likely to be our friends than enemies: but if they should not, we know well enough how to defend ourselves against them.
      I ought to apologize for the immoderate length of this paper. But general assertions are only to be confuted by an examination of particulars, which necessarily fills up much space. I will trespass on the readers patience only while I make one observation more upon the art, I had almost said chicanery, of this writer.
      He affirms that we are not united in this province, and that associations are forming in several parts of the province. The association he means has been laid before the public, and a very curious piece of ledgerdemain it is. Is there any article in it acknowledging the authority of parliament—the unlimitted authority of parliament? Brigadier Ruggles himself, Massachusettensis himself, could not have signed it if there had, consistent with their known declared opinions. They associate to stand by the king’s laws, and this every whig will subscribe. But after all, what a wretched fortune has this association made in the world, the numbers who have signed it, would appear so inconsiderable, that I dare say the Brigadier will never publish to the world their numbers or names. But “has not Great-Britain been a nursing mother to us?” Yes, and we have behaved as nurse children commonly do, been very fond of her, and rewarded her all along tenfold for all her care and expence in our nurture.
      But “is not all our distraction owing to parliament’s taking off a shilling duty on tea and imposing three pence, and is not this a more unaccountable frenzy, more disgraceful to the annals of America, than the witchcraft.”!
      Is the three pence upon tea our only grievance? Are we not in this province deprived of the priviledge of paying our governors, judges, &c. Are not trials by jury taken from us! Are we not to be sent to England for tryal! Is not a military government put over us? Is not our constitution demolished to the foundation? Have not the ministry shewn by the Quebec bill, that we have no security against them for our religion any more than our property, if we once submit to the unlimited claims of parliament! This is so gross an attempt to impose on the most ignorant of the people, that it is a shame to answer it.
      Obsta principiis—Nip the shoots of arbitrary power in the bud, is the only maxim which can ever preserve the liberties of any people. When the people give way, their deceivers, betrayers and destroyers press upon them so fast that there is no resisting afterwards. The nature of the encroachment upon the American constitution is such, as to grow every day more and more encroaching. Like a cancer, it eats faster and faster every hour. The revenue creates pensioners, and the pensioners urge for more revenue. The people grow less steady, spirited and virtuous, the seekers more numerous and more corrupt, and every day increases the circles of their dependants and expectants, untill virtue, integrity, public spirit, simplicity, frugality, become the objects of ridicule and scorn, and vanity, luxury, foppery, selfishness, meanness, and downright venality, swallow up the whole society.
      
       NOVANGLUS
      
     